Title: To Benjamin Franklin from the Comte de Sarsfield, 2 May 1778
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


Saturday may the 2d 1778
Count Sarsfield’s best compliments wait upon Dr. Franklin and has the honour to inform him that he has thought fit to postpone his Going to chaillot on occasion of mrs. Macaulay’s translation as he Supposes that the arrival of the Gentleman from america may Give a good deal of Business to mr. Franklin. He will have the honour to wait upon him one of the next days but not to morrow as he foresees that the Doctor may go to versailles.
The count takes the liberty to desire the Dr. to let him Know What news he may think fit or have the Leisure to impart to him.
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
